GERARD, J.
This order recites that it is entered on motion of the payty now appealing. For all that appears here, no objection may have been made before the learned justice below to the amount of the percentage fixed by him. A .party cannot appeal from an order entered in his favor and on his motion. Hooper v. Beecher, 109 N. Y. 609, 15 N. E. 742. If plaintiff raised the question as to the percentage fixed, that fact should appear in the order, and by a resettlement of the order that can be made to appear.
Order affirmed, with $10 costs and disbursements. All concur.